I dissent. Caffrey, while at work for his employer, had an accident which abraded the skin of his toe. From that abrasion natural causes which he could not control brought on an infection in the toe. The infection and consequent diseased condition of the toe were the proximate results of the abrasion and of the accident. But the infection did not reach his face by the operation of natural causes. The commission so found. It reached the face by being subsequently carried there, either from some other source, or by some agency entirely disconnected with the infected condition of the toe, or by his own act in *Page 507 
carelessly or accidentally touching his face with something which had been in contact with the infection in the toe. Any one of these causes would be an independent intervening cause and not a cause arising proximately from the injury.
It makes no difference, with respect to this question, whether the act of Caffrey which carried the infection to his face, if it was so carried, was negligent or merely accidental; in either event it was a cause independent of the original injury and intervening it and the deposit of the infection on the face. The opinion of the majority appears to assume that an act of the injured person cannot be an independent intervening cause unless it is a negligent act. This, of course, cannot be correct. The question whether or not it is negligent has no place in an inquiry whether or not it is an independent intervening cause.
The decision and the reasons therefor stated in Head DrillingCo. v. Industrial Acc. Com., 177 Cal. 194, [170 P. 157], are not applicable to the present case. The facts were materially different. There the injured person, Scott, had a fracture of the leg. He was put in the care of a physician engaged by the insurance carrier of the employer. He had been discharged from the hospital, but was still acting under the supervision of the physician and had been directed by him to begin to use the fractured leg. It was while he was obeying these instructions and in his usual habits of going about in his home, as the directions contemplated he should do, that his foot slipped on a rug. The leg, owing to the injury, was not yet capable of free motion. This caused an involuntary outward motion of that foot, which struck a table or chair near-by and brought about the additional injury for which the second award was made. There was, therefore, an unbroken chain of causation from the original injury to the second injury. The original injury was one of the direct causes of the second injury. Scott was following the advice of the physician to accelerate recovery and because of his doing so he received the second injury. In such cases it is always conceded that the second injury is not produced by an independent intervening cause. It may be an intervening cause, but is not an independent cause. In the case at bar the original injury had no connection whatever, natural or artificial, with the transmission *Page 508 
of the infection from the toe to the face. It was not directly or indirectly the result of treatment or advice of the physicians in charge of the case, nor the necessary or natural result of the infection in the toe. For these reasons I am of the opinion that the employer was not liable for the additional award.